WALKER, Circuit Judge.
The plaintiffs in error were indicted in the Eastern division of the Southern district of Georgia for offenses alleged to have been committed in the Albany division of that district, of which the accused were residents, .and the ease was by order of the court transferred to the Albany division for trial. The court overruled a motion of the accused that the indictment be quashed on the following grounds: (1) That the indictment was returned in said Eastern division, and shows on its faee that the alleged offenses were committed in said Albany division; (2) that the grand jury which found the indictment was drawn exclusively from said Eastern divisidn; (3) that “the said grand jury was selected, drawn, impaneled, and sworn to inquire for and to serve in said Eastern division, in which it was sitting alone.”
All the persons drawn as grand jurors were residents of said Eastern division. They were summoned pursuant to an order of the court which directed the clerk to issue a writ of venire facias directing the marshal to summon them to be and appear personally at a stated time and place in said Eastern division, “then and there to be impaneled and sworn as grand jurors, to serve in a District Court of the United States for said division, then and there to be holden.”
The motion was not sustainable on the first or second stated grounds, as the fact thát a grand jury is drawn, as directed by *737the court, from one part or division of a district, does not keep it from being authorized to indict for offenses committed in another part or division of the district. Judicial Code, § 277 (Comp. St. § 1254); Ruthenberg v. United States, 245 U. S. 480, 38 S. Ct. 168, 62 L. Ed. 414; United States v. Chaires (C. C.) 40 F. 820.
 The allegation of the third ground of the motion, to the effect that the grand jury which returned the indictment was selected, drawn, impaneled, and sworn to inquire for said Eastern division alone, was not sustained. The indictment contains a recital that the grand jurors who returned it were “selected, chosen, and sworn for the Southern district of Georgia.” This recital is consistent with the above-quoted order under which the grand jurors were summoned. Persons summoned to servo as grand jurors at a session of court in one division of a district may be impaneled as a grand jurv for the entire district. Salinger v. Loisel, 265 U. S. 224, 44 S. Ct. 519, 68 L. Ed. 989. Nothing disclosed was inconsistent with the conclusion that the grand jury which returned the indictment was impaneled for the entire district, and empowered to indict for offenses in a division of the district other than the one in which it was impaneled.
We conclude that the court did not err in overruling the motion to quash the indictment. The judgment is affirmed.